                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

    Herman Majors,                                            C/A No. 2:19-cv-1229-JFA-MGB


                   Petitioner,

    vs.
                                                                           ORDER
    Walter Vereen,


                   Defendant.



      I.      INTRODUCTION

      Herman Majors, (“Petitioner”), proceeding pro se, is an inmate incarcerated at the Federal

Correctional Institution in Edgefield, South Carolina, in the custody of the Federal Bureau of

Prisons. Petitioner filed the instant petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the

case was referred to the Magistrate Judge.

           The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the Petition in this case

without prejudice and without requiring Respondent to file a return, and decline to issue a

certificate of appealability. (ECF No. 7). The Report sets forth, in detail, the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards without a

recitation.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
    73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
    recommendation has no presumptive weight, and the responsibility to make a final determination remains
    with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
   II.     LEGAL STANDARD

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this Court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

   III.    DISCUSSION

   Petitioner was advised of his right to object to the Report, which was entered on the docket on

May 10, 2019. (ECF No. 7). Petitioner filed timely objections on May 20, 2019. (ECF No. 10).

Thus, this matter is ripe for review.

   The Report recites the factual and procedural background giving rise to this action. Briefly, in

2012, a jury in the Middle District of Tennessee found Petitioner guilty of participating in a

conspiracy to possess with the intent to distribute cocaine. The Court sentenced Petitioner to 360

months in prison. Thereafter, Petitioner filed an appeal challenging his sentence and conviction,

which was affirmed by the Sixth Circuit and the Supreme Court denied certiorari. Petitioner then

filed a motion under 28 U.S.C. § 2255. Although the sentencing court denied Petitioner’s motion,

it granted a certificate of appealability for three of his claims which were for ineffective assistance

of counsel. However, the Sixth Circuit affirmed and the Supreme Court denied certiorari.

Petitioner then filed this § 2241 petition. (ECF No. 1).
    In his § 2241 petition, Petitioner challenges his conviction and sentence. He claims 1) the

sentencing court improperly found him accountable for over 150 kilograms of cocaine, 2) it used

a criminal history score that overstated the seriousness of his prior crimes, and 3) the sentencing

court violated 21 U.S.C. § 851 by applying a recidivism enhancement to his sentence when the

government did not file a § 851 recidivist information. (ECF No. 1). As the Report points out,

Petitioner does not label any other issues as grounds for relief, however, he makes allegations

bearing on the validity of his conviction. Petitioner requests this Court to vacate the sentencing

court’s judgment, not dismiss his Petition, and require the Respondent to file a return. (ECF No.

1, 10).

             a. Claims Involving Legality of Sentence

          Petitioner relies on § 2255’s “savings clause” to bring this action because he has already

used up his first § 2255 motion and does not qualify for permission to file a successive § 2255

motion. The Magistrate Judge suggests that the instant Petition should be dismissed because

Petitioner cannot prove that he can use § 2255’s “savings clause” to challenge his sentence or

conviction. (ECF No. 7).

          As for Petitioner’s claims challenging his sentence, the Magistrate Judge contends his

claims cannot satisfy the test set forth in Wheeler. 2 United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018). In Wheeler, the Fourth Circuit Court of Appeals set forth a four-part test for using

the savings clause to challenge sentences. Id. First, the Magistrate Judge argues that Petitioner is



2
  Section § 2255 is inadequate or ineffective to test a sentence’s legality when: 1) at the time of sentencing,
settled law of this circuit or the Supreme Court established the legality of the sentence; 2) subsequent to the
prisoner’s direct appeal and first § 2255 motion, the aforementioned settled law changed and was deemed
to apply retroactively on collateral review; 3) the prisoner is unable to meet the gatekeeping provisions of
§ 2255(h)(2) for second or successive motions; and 4) due to this retroactive change, the sentence now
presents an error sufficiently grave to be deemed a fundamental defect. United States v. Wheeler, 886 F.3d
415, 429 (4th Cir. 2018).
unable to satisfy Wheeler’s fourth requirement because his claims involve the sentencing court’s

guidelines calculations and those calculations are advisory. (ECF No. 7). Because the challenge is

based on an advisory application of the Guidelines, the Magistrate Judge contends this claim

cannot satisfy the fourth requirement of Wheeler which requires the error in sentencing to be a

fundamental defect.

       Construing the objections in the light most favorable to Petitioner, it appears he objects to

this portion of the Report by stating that his sentence was imposed as a “result of an incorrect

application of the sentencing guidelines” and he cites several cases for support. (ECF No. 10).

However, the Magistrate Judge is correct, an incorrect application or a miscalculation of the

sentencing guidelines does not qualify as a “fundamental defect” to satisfy Wheeler’s fourth

requirement. (ECF No. 7). In United States v. Foote, the Fourth Circuit held that a miscalculation

of an advisory guidelines range is not a fundamental defect. United States v. Foote, 784 F.3d 931

(4th Cir. 2015). A cognizable fundamental defect includes a “defect of a constitutional magnitude”

and “defects that are equally fundamental, such as sentences issued in excess of the maximum

authorized by law.” Id. at 942. Because the United States Sentencing Guidelines lack “legal force,”

they are not “in the same category as a violation of statute or constitutional provision.” Id. at 941-

42. Petitioner was sentenced under the advisory sentencing guidelines and as such his claims that

his sentence was imposed as an incorrect application of the guidelines fails to satisfy Wheeler’s

fourth requirement. Lester v. Flourney, 909 F.3d 708, 715 (4th Cir. 2018) (noting that “Foote

undoubtedly would bar [petitioner’s § 2241] petition had he been sentenced under the advisory

[U.S.S.G.].”); Kornegay v. Warden, FCI Butner, No. 13-7565, 2019 WL 258720, at *1 (4th Cir.

Jan. 17, 2019) (per curium) (unpublished) (affirming a district court’s order denying § 2241 relief

because petitioner “was sentenced under the advisory [U.S.S.G.] and Foote bars his petition”).
       Additionally, the Report addresses Petitioner’s claim regarding § 841 and the Magistrate

Judge argues that this claim also does not satisfy Wheeler. As the Report states, § 841 applies when

the government is prosecuting someone under 21 U.S.C. § 841 and seeks an enhanced sentence

based on the defendant’s prior convictions. (ECF No. 7). In his Complaint, Petitioner argues that

the government did not comply with § 841 at his sentencing which requires the government to file

an information with the court identifying the prior convictions. (ECF No. 1). The Magistrate Judge

contends that this claim does not satisfy the second requirement of Wheeler because § 841 and its

mandatory requirements existed when he was sentenced and as such, do not qualify as a post-

sentencing change in the law. (ECF No. 7).

       Petitioner objects to the Report’s conclusion on this claim by stating that he is not a “career

offender to be placed in a guideline range of 360 months to life.” (ECF No. 10). Petitioner argues

there is “no verified documentation in the Record of this case for the Court to issue its final ruling

on this matter.” (ECF No. 10). Although Petitioner’s objections are not sufficiently specific to the

direct the Court to a specific error in the Report, the Court construes the objections in the light

most favorable to Petitioner. It appears that the “verified documentation” Petitioner is referring to

is the information required by § 841. However, Wheeler requires a subsequent change in the law

and as the Magistrate Judge correctly concludes, the requirements set forth in § 841 were available

when Petitioner was sentenced. Therefore, Petitioner’s claims under § 841 regarding his career

offender status do not satisfy Wheeler. (ECF No. 1).

       Although it appears that within this same objection Petitioner makes an additional

argument that he is eligible for a sentencing reduction under sentencing amendments 782 and 788,

Petitioner is actually quoting portions of the District Court’s Order in the Middle District of

Tennessee. (C/A No: 3:09-cr-00047 ECF No. 498). In its Order, the Court reappoints counsel for
Petitioner from the Federal Public Defender’s Office to “look into the issue of whether Petitioner

is entitled to relief under the recent sentencing amendments.” (ECF No. 498). Accordingly, it is

unnecessary for this Court to consider this issue in Petitioner’s Objections. Therefore, the Court

dismisses Petitioner’s claims challenging his sentence. (ECF No. 1).

            b. Claims Involving Legality of Conviction

        Although Petitioner does not list any grounds for relief directly challenging his conviction,

the Report analyzes whether Petitioner’s claims would satisfy the three-part test set forth in Jones.

In re Jones, 226 F.3d 328, 334-34 (4th Cir. 2000). 3 The Report concludes that Petitioner cannot

use the savings clause to challenge his conviction because his claims do not involve a substantive

change in the law to satisfy the second requirement and his ineffective assistance of counsel claims

are not new or constitutional to satisfy the third requirement. (ECF No. 7). Petitioner objects that

he has satisfied the requirements set forth in Jones because there has been a retroactive change in

the law which has rendered his mandatory minimum unduly increased. (ECF No. 10). Petitioner’s

argument is misplaced. Jones relates to a Petitioner’s challenge to his conviction whereas,

Petitioner’s argument regarding his “mandatory minimum” relates to his sentence. Further,

Petitioner does not explain what retroactive change in the law he is referring to. (ECF No. 10).

Additionally, Petitioner makes other arguments in his Objections related to the evidence and

testimony presented at trial. (ECF No. 10). However, these arguments fail to satisfy the three-part




3
  In Jones, the Court created a three-part test for using the savings clause to challenge convictions. The
Court held that § 2255 is inadequate or ineffective to test a conviction’s legality when: 1) at the time of
conviction, settled law of this circuit or the Supreme Court established the legality of the conviction; 2)
subsequent to the prisoner’s direct appeal and first § 2255 motion, the substantive law changed such that
the conduct of which the prisoner was convicted deemed not to be criminal; and 3) the prisoner cannot
satisfy the gatekeeping provisions of §2255 because the new rule is not one of constitutional law. In re
Jones, 226 F.3d 328, 334-34 (4th Cir. 2000).
test in Jones because they do not involve a subsequent change in the law. Therefore, the Court

dismisses any of Petitioner’s claims challenging his conviction. (ECF No. 1).

               c. Jurisdiction

            As the Court has concluded that Petitioner’s claims challenging his sentence and

conviction do not qualify for use of the savings clause, the Magistrate Judge is correct that this

Court lacks jurisdiction over Petitioner’s petition. Therefore, the petition is dismissed. (ECF No.

1).

               d. Certificate of Appealability

      The Magistrate Judge recommends that this Court not issue a certificate of appealability in this

case. (ECF No. 7). The Court agrees with the Magistrate Judge that Petitioner has not demonstrated

a basis for issuing a certificate in this case. Petitioner does not object to the Report’s conclusion

on this issue. Therefore, the Court will not issue a certificate of appealability.

      IV.      CONCLUSION

      After carefully reviewing the applicable laws, the record in this case, as well as the Report, this

Court finds the Magistrate Judge’s Report and Recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. (ECF No. 7). Accordingly, the Court adopts the

Report and Recommendation. (ECF No. 7). Petitioner’s petition is dismissed. (ECF No. 1).

Further, because Petitioner has failed to make a “substantial showing of the denial of constitutional

right,” a certificate of appealability is denied. 28 U.S.C. §2253(c)(2).

            IT IS SO ORDERED.



October 10, 2019                                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                                                United States District Judge
